DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1, 4-8. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Den Boef et al. (DE 68918048 T2).
With respect to claim 1, Den Boef discloses a magnetic resonance tomography scanner comprising (as seen on Figure 1A): a receiver; and a transmitter (transmitting/receiving coil #4 in Figure 1A), wherein the transmitter is configured to generate and output a first two-tone signal with a first frequency, a second frequency, and a level, wherein the first frequency, the second frequency, and an odd-order or higher-order intermodulation product of the first frequency and the second frequency lie in a receiving range of the receiver, wherein the first frequency is not equal to the second frequency (see paragraphs 0023 disclosing two different frequencies, high and low frequency signals hence two tone signal with different frequencies), and wherein a level of the transmitted two-tone signal lies in a level range in which the received two-tone signal at the receiver lies in the linear range of the receiver, and the odd-order intermodulation product lies above a noise level of the receiver (see Figure 3A disclosing signals S1 and S2 above the noise level r).  
With respect to claim 2, Den Boef discloses the transmitter is configured to transmit a second two-tone signal that differs from the first two-tone signal in level (see paragraph 0031 disclosing two tone signals, one for water or w1 and one for fat w2).  
With respect to claim 3, Den Boef discloses an analysis facility that is configured to determine a level of the intermodulation product in an input signal of the receiver (see paragraph 0024).  
With respect to claim 4, Den Boef discloses a signal loop that is configured to couple the first two-tone signal of the transmitter into a component of a receive path of the receiver (see Figure 1A disclosing loop coil #4 connected to a transmitter #2 and receiver #3).   
With respect to claim 5, Den Boef discloses a local coil, wherein the signal loop comprises the local coil (see paragraph 0021 describing coil #4 as surface coil containing a part of the object #5).
With respect to claim 6, Den Boef discloses a signal splitter in a signal path; and a controller configured to couple the first two-tone signal of the transmitter into different components of the receive path using the signal splitter (see Figure 1A with demodulator #17 splitting the signal from receiving path of receiver #33 and controller considered to be the processing means #9 connected to computer #10 coupled to transceiving system).  
With respect to claim 7, Den Boef discloses an analysis facility that is configured to determine a level of the intermodulation product in an input signal of the receiver (see Figure 1A with processing means #9 connected to computer #10).  
With respect to claim 8, Den Boef discloses a signal loop (see loop coil #4 in Figure 1A) that is configured to couple the first two-tone signal (see paragraphs 0023 for two tone signals as discussed above) of the transmitter into a component of a receive path of the receiver (see Figure 1A showing coupling of transmitter path #2 and receiver path #3).  
With respect to claim 9, Den Boef discloses a local coil, wherein the signal loop comprises the local coil (see paragraph 0021 describing coil #4 as surface coil containing a part of the object #5).   
With respect to claim 10, Den Boef discloses a signal splitter in a signal path; and a controller configured to couple the first two-tone signal of the transmitter into different components of the receive path using the signal splitter (see Figure 1A with demodulator #17 splitting the signal from receiving path of receiver #33 and controller considered to be the processing means #9 connected to computer #10 coupled to transceiving system).   
With respect to claim 11, Den Boef discloses a signal loop that is configured to couple the first two-tone signal of the transmitter into a component of a receive path of the receiver (see Figure 1A showing coupling of transmitter path #2 and receiver path #3).  
With respect to claim 12, Den Boef discloses a local coil, wherein the signal loop comprises the local coil (see paragraph 0021 describing coil #4 as surface coil containing a part of the object #5).   
With respect to claim 13, Den Boef discloses a signal splitter in a signal path; and a controller configured to couple the first two-tone signal of the transmitter into different components of the receive path using the signal splitter (see Figure 1A with demodulator #17 splitting the signal from receiving path of receiver #33 and controller considered to be the processing means #9 connected to computer #10 coupled to transceiving system).  
With respect to claim 14, Den Boef discloses a method for functional testing of a receive chain with a magnetic resonance tomography scanner, the method comprising: outputting, by a transmitter (transmitting/receiving coil #4 in Figure 1A), a first two-tone signal at a first level; acquiring, by an analysis facility (see paragraphs 0023 disclosing two different frequencies, high and low frequency signals hence two tone signal with different frequencies), a first test signal with a first intermodulation product via a signal loop; outputting, by the transmitter, a second two-tone signal at a second level, wherein the second two-tone signal differs from the first two-tone signal in level; acquiring a second test signal with a second intermodulation product via the signal loop by way of the analysis facility (see paragraph 0031 disclosing two tone signals, one for water or w1 and one for fat w2); ascertaining a test value as a function of the level of the first two-tone signal, the level of the second two-tone signal, a level of the first intermodulation product, and a level of the second intermodulation product; comparing, by the analysis facility, the test value with a reference value; and outputting a signal to a controller of the magnetic resonance tomography scanner or a display for an operator, as a function of the comparison (see Figure 3A disclosing signals S1 and S2 compared to noise level wherein both signals are above the noise level r, see also paragraph 0031).  
With respect to claim 15, Den Boef discloses the step of ascertaining the test value comprises determining an OIP3 (see paragraph 0031 disclosing the determination of the 3rd order intermodulation data product falling within the spectrum of interest).  
With respect to claim 16, Den Boef discloses the step outputting comprises adjusting a signal splitter such that the signal loop is provided (see Figure 1A with demodulator #17 splitting the signal from receiving path of receiver #33). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different MR systems that works with different frequencies during the imaging process. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866